PER CURIAM:
Jose Sanchez appeals the district court’s denial of his motion to reduce his sentence, under § 3582(c)(2). Sanchez (a former TSA agent) was eligible for a potential reduction. But the district court retained the discretion to refuse to reduce the sentence. The district court did not abuse its discretion in declining to grant Sanchez relief: a decision based on the 18 U.S.C. § 3553(a) factors — the court conducted the required two-step analysis and provided a specific basis for its decision. For background, see United States v. Williams, 557 F.3d 1254, 1257 (11th Cir.2009). The district court did not err in allowing the government to oppose Sanchez’s motion, despite the government’s promise in his plea agreement that it would recommend — as it did at his 2009 sentencing — a sentence at the low end of his guideline range: the plea agreement did not address the parties’ obligation in the event of a future § 3582(c)(2) proceeding. Accordingly, we affirm the district court’s denial of § 3582(c)(2) relief.
AFFIRMED.